UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-01466 Pioneer Fund (Exact name of registrant as specified in charter) 60 State Street Boston, MA02109 (Address of principal executive offices) Terrence J. Cullen 60 State Street Boston, MA02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 742-7825 Date of fiscal year end:December 31 Date of reporting period:July 1, 2012 to June 30, 2013 SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Pioneer Fund By (Signature and Title)/s/ John F. Cogan, Jr. John F. Cogan, Jr., President DateAugust 20, 2013 Pioneer Fund 3M COMPANY Ticker: MMM Security ID: 88579Y101 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linda G. Alvarado For For Management 1b Elect Director Vance D. Coffman For For Management 1c Elect Director Michael L. Eskew For For Management 1d Elect Director W. James Farrell For For Management 1e Elect Director Herbert L. Henkel For For Management 1f Elect Director Muhtar Kent For For Management 1g Elect Director Edward M. Liddy For For Management 1h Elect Director Robert S. Morrison For For Management 1i Elect Director Aulana L. Peters For For Management 1j Elect Director Inge G. Thulin For For Management 1k Elect Director Robert J. Ulrich For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against For Shareholder 5 Study Feasibility of Prohibiting Against Against Shareholder Political Contributions ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Alpern For For Management 1.2 Elect Director Roxanne S. Austin For For Management 1.3 Elect Director Sally E. Blount For For Management 1.4 Elect Director W. James Farrell For For Management 1.5 Elect Director Edward M. Liddy For For Management 1.6 Elect Director Nancy McKinstry For For Management 1.7 Elect Director Phebe N. Novakovic For For Management 1.8 Elect Director William A. Osborn For For Management 1.9 Elect Director Samuel C. Scott, III For For Management 1.10 Elect Director Glenn F. Tilton For For Management 1.11 Elect Director Miles D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Label and Eliminate GMO Ingredients in Against Against Shareholder Products 5 Report on Lobbying Payments and Policy Against Abstain Shareholder 6 Require Independent Board Chairman Against Against Shareholder 7 Stock Retention/Holding Period Against Against Shareholder 8 Cease Compliance Adjustments to Against For Shareholder Performance Criteria 9 Pro-rata Vesting of Equity Awards Against For Shareholder ABBVIE INC. Ticker: ABBV Security ID: 00287Y109 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William H.L. Burnside For For Management 1.2 Elect Director Edward J. Rapp For For Management 1.3 Elect Director Roy S. Roberts For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Approve Omnibus Stock Plan For For Management ADOBE SYSTEMS INCORPORATED Ticker: ADBE Security ID: 00724F101 Meeting Date: APR 11, 2013 Meeting Type: Annual Record Date: FEB 14, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Amy L. Banse For For Management 1b Elect Director Kelly J. Barlow For For Management 1c Elect Director Edward W. Barnholt For For Management 1d Elect Director Robert K. Burgess For For Management 1e Elect Director Frank A. Calderoni For For Management 1f Elect Director Michael R. Cannon For For Management 1g Elect Director James E. Daley For For Management 1h Elect Director Laura B. Desmond For For Management 1i Elect Director Charles M. Geschke For For Management 1j Elect Director Shantanu Narayen For For Management 1k Elect Director Daniel L. Rosensweig For For Management 1l Elect Director Robert Sedgewick For For Management 1m Elect Director John E. Warnock For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AETNA INC. Ticker: AET Security ID: 00817Y108 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Fernando Aguirre For For Management 1b Elect Director Mark T. Bertolini For For Management 1c Elect Director Frank M. Clark For For Management 1d Elect Director Betsy Z. Cohen For For Management 1e Elect Director Molly J. Coye For For Management 1f Elect Director Roger N. Farah For For Management 1g Elect Director Barbara Hackman Franklin For For Management 1h Elect Director Jeffrey E. Garten For For Management 1i Elect Director Ellen M. Hancock For For Management 1j Elect Director Richard J. Harrington For For Management 1k Elect Director Edward J. Ludwig For For Management 1l Elect Director Joseph P. Newhouse For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Require Independent Board Chairman Against Against Shareholder 6 Reduce Supermajority Vote Requirement Against For Shareholder 7 Enhance Board Oversight of Political Against Abstain Shareholder Contributions AFLAC INCORPORATED Ticker: AFL Security ID: 001055102 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Daniel P. Amos For For Management 1b Elect Director John Shelby Amos, II For For Management 1c Elect Director Paul S. Amos, II For For Management 1d Elect Director W. Paul Bowers For For Management 1e Elect Director Kriss Cloninger, III For For Management 1f Elect Director Elizabeth J. Hudson For For Management 1g Elect Director Douglas W. Johnson For For Management 1h Elect Director Robert B. Johnson For For Management 1i Elect Director Charles B. Knapp For For Management 1j Elect Director E. Stephen Purdom For For Management 1k Elect Director Barbara K. Rimer For For Management 1l Elect Director Melvin T. Stith For For Management 1m Elect Director David Gary Thompson For For Management 1n Elect Director Takuro Yoshida For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management AGILENT TECHNOLOGIES, INC. Ticker: A Security ID: 00846U101 Meeting Date: MAR 20, 2013 Meeting Type: Annual Record Date: JAN 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul N. Clark For For Management 1.2 Elect Director James G. Cullen For For Management 1.3 Elect Director Tadataka Yamada For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors Against For Shareholder AIRGAS, INC. Ticker: ARG Security ID: 009363102 Meeting Date: AUG 14, 2012 Meeting Type: Annual Record Date: JUN 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James W. Hovey For For Management 1.2 Elect Director Michael L. Molinini For For Management 1.3 Elect Director Paula A. Sneed For For Management 1.4 Elect Director David M. Stout For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Declassify the Board of Directors Against For Shareholder ALTERA CORPORATION Ticker: ALTR Security ID: 021441100 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John P. Daane For For Management 1b Elect Director T. Michael Nevens For For Management 1c Elect Director A. Blaine Bowman For For Management 1d Elect Director Elisha W. Finney For For Management 1e Elect Director Kevin McGarity For For Management 1f Elect Director Shane V. Robison For For Management 1g Elect Director John Shoemaker For For Management 1h Elect Director Thomas H. Waechter For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Omnibus Stock Plan For For Management 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Ratify Auditors For For Management AMERICAN ELECTRIC POWER COMPANY, INC. Ticker: AEP Security ID: 025537101 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Nicholas K. Akins For For Management 1.2 Elect Director David J. Anderson For For Management 1.3 Elect Director Ralph D. Crosby, Jr. For For Management 1.4 Elect Director Linda A. Goodspeed For For Management 1.5 Elect Director Thomas E. Hoaglin For For Management 1.6 Elect Director Sandra Beach Lin For For Management 1.7 Elect Director Michael G. Morris For For Management 1.8 Elect Director Richard C. Notebaert For For Management 1.9 Elect Director Lionel L. Nowell, III For For Management 1.10 Elect Director Stephen S. Rasmussen For For Management 1.11 Elect Director Oliver G. Richard, III For For Management 1.12 Elect Director Richard L. Sandor For For Management 1.13 Elect Director Sara Martinez Tucker For For Management 1.14 Elect Director John F. Turner For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Abstain Shareholder AMERICAN EXPRESS COMPANY Ticker: AXP Security ID: 025816109 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Charlene Barshefsky For For Management 1.2 Elect Director Ursula M. Burns For For Management 1.3 Elect Director Kenneth I. Chenault For For Management 1.4 Elect Director Peter Chernin For For Management 1.5 Elect Director Anne Lauvergeon For For Management 1.6 Elect Director Theodore J. Leonsis For For Management 1.7 Elect Director Richard C. Levin For For Management 1.8 Elect Director Richard A. McGinn For For Management 1.9 Elect Director Samuel J. Palmisano For For Management 1.10 Elect Director Steven S Reinemund For For Management 1.11 Elect Director Daniel L. Vasella For For Management 1.12 Elect Director Robert D. Walter For For Management 1.13 Elect Director Ronald A. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder AMGEN INC. Ticker: AMGN Security ID: 031162100 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David Baltimore For For Management 1.2 Elect Director Frank J. Biondi, Jr. For For Management 1.3 Elect Director Robert A. Bradway For For Management 1.4 Elect Director Francois de Carbonnel For For Management 1.5 Elect Director Vance D. Coffman For For Management 1.6 Elect Director Robert A. Eckert For For Management 1.7 Elect Director Rebecca M. Henderson For For Management 1.8 Elect Director Frank C. Herringer For For Management 1.9 Elect Director Tyler Jacks For For Management 1.10 Elect Director Gilbert S. Omenn For For Management 1.11 Elect Director Judith C. Pelham For For Management 1.12 Elect Director Leonard D. Schaeffer For For Management 1.13 Elect Director Ronald D. Sugar For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management ANALOG DEVICES, INC. Ticker: ADI Security ID: 032654105 Meeting Date: MAR 13, 2013 Meeting Type: Annual Record Date: JAN 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ray Stata For For Management 1b Elect Director Jerald G. Fishman For For Management 1c Elect Director James A. Champy For For Management 1d Elect Director John C. Hodgson For For Management 1e Elect Director Yves-Andre Istel For For Management 1f Elect Director Neil Novich For For Management 1g Elect Director F. Grant Saviers For For Management 1h Elect Director Paul J. Severino For For Management 1i Elect Director Kenton J. Sicchitano For For Management 1j Elect Director Lisa T. Su For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management APACHE CORPORATION Ticker: APA Security ID: 037411105 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Eugene C. Fiedorek For For Management 2 Elect Director Chansoo Joung For For Management 3 Elect Director William C. Montgomery For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 6 Amend Omnibus Stock Plan For For Management 7 Declassify the Board of Directors For For Management APPLE INC. Ticker: AAPL Security ID: 037833100 Meeting Date: FEB 27, 2013 Meeting Type: Annual Record Date: JAN 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William Campbell For For Management 1.2 Elect Director Timothy Cook For For Management 1.3 Elect Director Millard Drexler For For Management 1.4 Elect Director Al Gore For For Management 1.5 Elect Director Robert Iger For For Management 1.6 Elect Director Andrea Jung For For Management 1.7 Elect Director Arthur Levinson For For Management 1.8 Elect Director Ronald Sugar For For Management 2 Amend Articles of Incorporation For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder 6 Establish Board Committee on Human Against Against Shareholder Rights ASML HOLDING NV Ticker: ASML Security ID: N07059186 Meeting Date: SEP 07, 2012 Meeting Type: Special Record Date: JUL 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Receive Announcements Re: Customer None None Management Co-Investment Program 3a Grant Board Authority to Issue Shares For For Management Up To 25 Percent of Issued Capital Re: Customer Co-Investment Program 3b Authorize Board to Exclude Preemptive For For Management Rights from Issuance under Item 3a 4a Amend Articles to Create New Share For For Management Class: Ordinary Shares M 4b Increase Par Value per Ordinary Share For For Management 4c Approve Reduction in Share Capital by For For Management Decreasing Nominal Value per Share 4d Amend Articles Re: Consolidation of For For Management Ordinary Shares A at an Exchange Ratio 4e Amend Articles to Eliminate Two For For Management Ordinary Share Classes A and M and Convert into One Ordinary Share Class 5 Authorize each Director and any Lawyer For For Management and Paralegals from De Brauw Blackstone Westbroek NV to Execute the Notarial Deeds of Amendments 6a Grant Board Authority to Issue Shares For For Management Up To 5 Percent of Issued Capital and Restricting/Excluding Preemptive Rights 6b Authorize Board to Exclude Preemptive For For Management Rights from Issuance under Item 6a 6c Grant Board Authority to Issue Shares For For Management Up To 5 Percent in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights 6d Authorize Board to Exclude Preemptive For For Management Rights from Issuance under Item 6c 7 Other Business (Non-Voting) None None Management 8 Close Meeting None None Management ASML HOLDING NV Ticker: ASML Security ID: N07059210 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: MAR 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Discuss the Company's Business, None None Management Financial Situation and Sustainability 3 Adopt Financial Statements and For For Management Statutory Reports 4 Approve Discharge of Management Board For For Management 5 Approve Discharge of Supervisory Board For For Management 6 Receive Explanation on Company's None None Management Reserves and Dividend Policy 7 Approve Dividends of EUR 0.53 Per Share For For Management 8 Approve Remuneration Policy 2014 for For For Management Management Board Members 9a Approve Performance Share Arrangement For For Management According to Remuneration Policy 2010 9b Approve Performance Share Arrangement For For Management According to Remuneration Policy 2014 10 Approve Numbers of Stock Options, For For Management Respectively Shares, for Employees 11 Announce Intention to Reappoint F.J. None None Management van Hout to Management Board 12a Reelect H.C.J. van den Burg to For For Management Supervisory Board 12b Reelect P.F.M. van der Meer Mohr to For For Management Supervisory Board 12c Reelect W.H. Ziebart to Supervisory For For Management Board 12d Elect D.A. Grose to Supervisory Board For For Management 12e Elect C.M.S. Smits-Nusteling to For For Management Supervisory Board 13 Announcement of Retirement of None None Management Supervisory Board Members F.W. Frohlich and OB Bilous by Rotation in 2014 14 Ratify Deloitte Accountants as Auditors For For Management 15a Grant Board Authority to Issue Shares For For Management Up To 5 Percent of Issued Capital 15b Authorize Board to Exclude Preemptive For For Management Rights from Issuance under Item 15a 15c Grant Board Authority to Issue Shares For For Management Up To 5 Percent in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights 15d Authorize Board to Exclude Preemptive For For Management Rights from Issuance under Item 15c 16a Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 16b Authorize Additional Repurchase of Up For For Management to 10 Percent of Issued Share Capital 17 Authorize Cancellation of Repurchased For For Management Shares 18 Other Business (Non-Voting) None None Management 19 Close Meeting None None Management AT&T INC. Ticker: T Security ID: 00206R102 Meeting Date: APR 26, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Randall L. Stephenson For For Management 1.2 Elect Director Gilbert F. Amelio For For Management 1.3 Elect Director Reuben V. Anderson For For Management 1.4 Elect Director James H. Blanchard For For Management 1.5 Elect Director Jaime Chico Pardo For For Management 1.6 Elect Director Scott T. Ford For For Management 1.7 Elect Director James P. Kelly For For Management 1.8 Elect Director Jon C. Madonna For For Management 1.9 Elect Director Michael B. McCallister For For Management 1.10 Elect Director John B. McCoy For For Management 1.11 Elect Director Joyce M. Roche For For Management 1.12 Elect Director Matthew K. Rose For For Management 1.13 Elect Director Laura D'Andrea Tyson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Stock Purchase and Deferral Plan For For Management 5 Report on Political Contributions Against Abstain Shareholder 6 Report on Reducing Lead Battery Health Against Abstain Shareholder Hazards 7 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote 8 Require Independent Board Chairman Against Against Shareholder AUTOMATIC DATA PROCESSING, INC. Ticker: ADP Security ID: 053015103 Meeting Date: NOV 13, 2012 Meeting Type: Annual Record Date: SEP 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ellen R. Alemany For For Management 1.2 Elect Director Gregory D. Brenneman For For Management 1.3 Elect Director Leslie A. Brun For For Management 1.4 Elect Director Richard T. Clark For For Management 1.5 Elect Director Eric C. Fast For For Management 1.6 Elect Director Linda R. Gooden For For Management 1.7 Elect Director R. Glenn Hubbard For For Management 1.8 Elect Director John P. Jones For For Management 1.9 Elect Director Carlos A. Rodriguez For For Management 1.10 Elect Director Enrique T. Salem For For Management 1.11 Elect Director Gregory L. Summe For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation BANK OF AMERICA CORPORATION Ticker: BAC Security ID: 060505104 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sharon L. Allen For For Management 1.2 Elect Director Susan S. Bies For For Management 1.3 Elect Director Jack O. Bovender, Jr. For For Management 1.4 Elect Director Frank P. Bramble, Sr. For For Management 1.5 Elect Director Arnold W. Donald For For Management 1.6 Elect Director Charles K. Gifford For For Management 1.7 Elect Director Charles O. Holliday, Jr. For For Management 1.8 Elect Director Linda P. Hudson For For Management 1.9 Elect Director Monica C. Lozano For For Management 1.10 Elect Director Thomas J. May For For Management 1.11 Elect Director Brian T. Moynihan For For Management 1.12 Elect Director Lionel L. Nowell, III For For Management 1.13 Elect Director R. David Yost For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Political Contributions Against Abstain Shareholder 5 Adopt Proxy Access Right Against Against Shareholder 6 Amend Bylaw to Limit Multiple Board Against Against Shareholder Service 7 Report on Feasibility of Prohibiting Against Against Shareholder Political Contributions 8 Review Fair Housing and Fair Lending Against Against Shareholder Compliance BAXTER INTERNATIONAL INC. Ticker: BAX Security ID: 071813109 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Thomas F. Chen For For Management 1b Elect Director Blake E. Devitt For For Management 1c Elect Director John D. Forsyth For For Management 1d Elect Director Gail D. Fosler For For Management 1e Elect Director Carole J. Shapazian For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management 5 Provide Right to Call Special Meeting For For Management BECTON, DICKINSON AND COMPANY Ticker: BDX Security ID: 075887109 Meeting Date: JAN 29, 2013 Meeting Type: Annual Record Date: DEC 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Basil L. Anderson For For Management 1.2 Elect Director Henry P. Becton, Jr. For For Management 1.3 Elect Director Catherine M. Burzik For For Management 1.4 Elect Director Edward F. DeGraan For For Management 1.5 Elect Director Vincent A. Forlenza For For Management 1.6 Elect Director Claire M. Fraser For For Management 1.7 Elect Director Christopher Jones For For Management 1.8 Elect Director Marshall O. Larsen For For Management 1.9 Elect Director Adel A.F. Mahmoud For For Management 1.10 Elect Director Gary A. Mecklenburg For For Management 1.11 Elect Director James F. Orr For For Management 1.12 Elect Director Willard J. Overlock, Jr. For For Management 1.13 Elect Director Rebecca W. Rimel For For Management 1.14 Elect Director Bertram L. Scott For For Management 1.15 Elect Director Alfred Sommer For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Rescind Fair Price Provision For For Management 5 Amend Omnibus Stock Plan For For Management BORGWARNER INC. Ticker: BWA Security ID: 099724106 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jere A. Drummond For For Management 2 Elect Director John R. McKernan, Jr. For For Management 3 Elect Director Ernest J. Novak, Jr. For For Management 4 Elect Director James R. Verrier For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Declassify the Board of Directors For For Shareholder C. R. BARD, INC. Ticker: BCR Security ID: 067383109 Meeting Date: APR 17, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David M. Barrett For For Management 1.2 Elect Director Anthony Welters For For Management 1.3 Elect Director Tony L. White For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Report on Sustainability Against Abstain Shareholder 6 Require Independent Board Chairman Against For Shareholder CABOT OIL & GAS CORPORATION Ticker: COG Security ID: 127097103 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert L. Keiser For For Management 1b Elect Director W. Matt Ralls For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Pro-rata Vesting of Equity Plans Against Against Shareholder CAMERON INTERNATIONAL CORPORATION Ticker: CAM Security ID: 13342B105 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James T. Hackett For For Management 1.2 Elect Director Michael E. Patrick For For Management 1.3 Elect Director Jon Erik Reinhardsen For For Management 1.4 Elect Director Bruce W. Wilkinson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management CAMPBELL SOUP COMPANY Ticker: CPB Security ID: 134429109 Meeting Date: NOV 14, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Edmund M. Carpenter For For Management 1.2 Elect Director Paul R. Charron For For Management 1.3 Elect Director Bennett Dorrance For For Management 1.4 Elect Director Lawrence C. Karlson For For Management 1.5 Elect Director Randall W. Larrimore For For Management 1.6 Elect Director Mary Alice Dorrance For For Management Malone 1.7 Elect Director Sara Mathew For For Management 1.8 Elect Director Denise M. Morrison For For Management 1.9 Elect Director Charles R. Perrin For For Management 1.10 Elect Director A. Barry Rand For For Management 1.11 Elect Director Nick Shreiber For For Management 1.12 Elect Director Tracey T. Travis For For Management 1.13 Elect Director Archbold D. van Beuren For For Management 1.14 Elect Director Les C. Vinney For For Management 1.15 Elect Director Charlotte C. Weber For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation CANADIAN IMPERIAL BANK OF COMMERCE Ticker: CM Security ID: 136069101 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Ratify Ernst & Young LLP as Auditors For For Management 2 Elect B.S. Belzberg, G.F. Colter, D. For For Management D'Alessandro, P.D. Daniel, L. Desjardins, G.D. Giffin, L.S. Hasenfratz, K.J. Kelly, N.D. Le Pan, J. P. Manley, G.T. McCaughey, J.L. Peverett, L. Rahl, C. Sirois, K.B. Stevenson, and R.W. Tysoe as Directors 2.1 Elect Director B.S. Belzberg For For Management 2.2 Elect Director G.F. Colter For For Management 2.3 Elect Director D. D'Alessandro For For Management 2.4 Elect Director P.D. Daniel For For Management 2.5 Elect Director L. Desjardins For For Management 2.6 Elect Director G.D. Giffin For For Management 2.7 Elect Director L.S. Hasenfratz For For Management 2.8 Elect Director K.J. Kelly For For Management 2.9 Elect Director N.D. Le Pan For For Management 2.10 Elect Director J.P. Manley For For Management 2.11 Elect Director G.T. McCaughey For For Management 2.12 Elect Director J.L. Peverett For For Management 2.13 Elect Director L. Rahl For Withhold Management 2.14 Elect Director C. Sirois For For Management 2.15 Elect Director K.B. Stevenson For For Management 2.16 Elect Director R.W. Tysoe For For Management 3 Advisory Vote on Executive For For Management Compensation Approach 4.1 SP 1: Increase Disclosure of Pension Against Against Shareholder Plans 4.2 SP 2: Adopt Policy for Equitable Against Against Shareholder Treatment under the Pension Plans 4.3 SP 3: Adopt Policy on Gender Equality Against Against Shareholder in Executive Positions 4.4 SP 4: Adopt an Internal Pay Ratio Against Against Shareholder CARDINAL HEALTH, INC. Ticker: CAH Security ID: 14149Y108 Meeting Date: NOV 02, 2012 Meeting Type: Annual Record Date: SEP 06, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Colleen F. Arnold For For Management 1.2 Elect Director George S. Barrett For For Management 1.3 Elect Director Glenn A. Britt For For Management 1.4 Elect Director Carrie S. Cox For For Management 1.5 Elect Director Calvin Darden For For Management 1.6 Elect Director Bruce L. Downey For For Management 1.7 Elect Director John F. Finn For For Management 1.8 Elect Director Clayton M. Jones For For Management 1.9 Elect Director Gregory B. Kenny For For Management 1.10 Elect Director David P. King For For Management 1.11 Elect Director Richard C. Notebaert For For Management 1.12 Elect Director Jean G. Spaulding For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Stock Retention/Holding Period Against Against Shareholder CELGENE CORPORATION Ticker: CELG Security ID: 151020104 Meeting Date: JUN 12, 2013 Meeting Type: Annual Record Date: APR 17, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Hugin For For Management 1.2 Elect Director Richard Barker For For Management 1.3 Elect Director Michael D. Casey For For Management 1.4 Elect Director Carrie S. Cox For For Management 1.5 Elect Director Rodman L. Drake For For Management 1.6 Elect Director Michael A. Friedman For For Management 1.7 Elect Director Gilla Kaplan For For Management 1.8 Elect Director James J. Loughlin For For Management 1.9 Elect Director Ernest Mario For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: APR 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Linnet F. Deily For For Management 1b Elect Director Robert E. Denham For For Management 1c Elect Director Alice P. Gast For For Management 1d Elect Director Enrique Hernandez, Jr. For For Management 1e Elect Director George L. Kirkland For For Management 1f Elect Director Charles W. Moorman, IV For For Management 1g Elect Director Kevin W. Sharer For For Management 1h Elect Director John G. Stumpf For For Management 1i Elect Director Ronald D. Sugar For For Management 1j Elect Director Carl Ware For For Management 1k Elect Director John S. Watson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Report on Management of Hydraulic Against Abstain Shareholder Fracturing Risks and Opportunities 6 Report on Offshore Oil Wells and Spill Against Abstain Shareholder Mitigation Measures 7 Report on Financial Risks of Climate Against Abstain Shareholder Change 8 Report on Lobbying Payments and Policy Against Abstain Shareholder 9 Prohibit Political Contributions Against Against Shareholder 10 Provide for Cumulative Voting Against For Shareholder 11 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 12 Require Director Nominee with Against Against Shareholder Environmental Expertise 13 Adopt Guidelines for Country Selection Against Against Shareholder CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 15, 2012 Meeting Type: Annual Record Date: SEP 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carol A. Bartz For For Management 1b Elect Director Marc Benioff For For Management 1c Elect Director M. Michele Burns For For Management 1d Elect Director Michael D. Capellas For For Management 1e Elect Director Larry R. Carter For For Management 1f Elect Director John T. Chambers For For Management 1g Elect Director Brian L. Halla For For Management 1h Elect Director John L. Hennessy For For Management 1i Elect Director Kristina M. Johnson For For Management 1j Elect Director Richard M. Kovacevich For For Management 1k Elect Director Roderick C. McGeary For For Management 1l Elect Director Arun Sarin For For Management 1m Elect Director Steven M. West For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Eliminating Conflict Against Against Shareholder Minerals from Supply Chain CITIGROUP INC. Ticker: C Security ID: 172967424 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael L. Corbat For For Management 1b Elect Director Franz B. Humer For For Management 1c Elect Director Robert L. Joss For For Management 1d Elect Director Michael E. O'Neill For For Management 1e Elect Director Judith Rodin For For Management 1f Elect Director Robert L. Ryan For For Management 1g Elect Director Anthony M. Santomero For For Management 1h Elect Director Joan E. Spero For For Management 1i Elect Director Diana L. Taylor For For Management 1j Elect Director William S. Thompson, Jr. For For Management 1k Elect Director Ernesto Zedillo Ponce For For Management de Leon 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Stock Retention/Holding Period Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Abstain Shareholder 7 Amend Indemnifications Provisions Against Against Shareholder COACH, INC. Ticker: COH Security ID: 189754104 Meeting Date: NOV 07, 2012 Meeting Type: Annual Record Date: SEP 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lew Frankfort For For Management 1.2 Elect Director Susan Kropf For For Management 1.3 Elect Director Gary Loveman For For Management 1.4 Elect Director Ivan Menezes For For Management 1.5 Elect Director Irene Miller For For Management 1.6 Elect Director Michael Murphy For For Management 1.7 Elect Director Stephanie Tilenius For For Management 1.8 Elect Director Jide Zeitlin For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation COCA-COLA ENTERPRISES, INC. Ticker: CCE Security ID: 19122T109 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jan Bennink For For Management 1.2 Elect Director John F. Brock For For Management 1.3 Elect Director Calvin Darden For For Management 1.4 Elect Director L. Phillip Humann For For Management 1.5 Elect Director Orrin H. Ingram, II For For Management 1.6 Elect Director Thomas H. Johnson For For Management 1.7 Elect Director Suzanne B. Labarge For For Management 1.8 Elect Director Veronique Morali For For Management 1.9 Elect Director Andrea L. Saia For For Management 1.10 Elect Director Garry Watts For For Management 1.11 Elect Director Curtis R. Welling For For Management 1.12 Elect Director Phoebe A. Wood For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management COLGATE-PALMOLIVE COMPANY Ticker: CL Security ID: 194162103 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Nikesh Arora For For Management 1b Elect Director John T. Cahill For For Management 1c Elect Director Ian Cook For For Management 1d Elect Director Helene D. Gayle For For Management 1e Elect Director Ellen M. Hancock For For Management 1f Elect Director Joseph Jimenez For For Management 1g Elect Director Richard J. Kogan For For Management 1h Elect Director Delano E. Lewis For For Management 1i Elect Director J. Pedro Reinhard For For Management 1j Elect Director Stephen I. Sadove For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Adopt Share Retention Policy For Against Against Shareholder Senior Executives COMCAST CORPORATION Ticker: CMCSA Security ID: 20030N101 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth J. Bacon For For Management 1.2 Elect Director Sheldon M. Bonovitz For For Management 1.3 Elect Director Joseph J. Collins For For Management 1.4 Elect Director J. Michael Cook For For Management 1.5 Elect Director Gerald L. Hassell For For Management 1.6 Elect Director Jeffrey A. Honickman For For Management 1.7 Elect Director Eduardo G. Mestre For For Management 1.8 Elect Director Brian L. Roberts For For Management 1.9 Elect Director Ralph J. Roberts For For Management 1.10 Elect Director Johnathan A. Rodgers For For Management 1.11 Elect Director Judith Rodin For For Management 2 Ratify Auditors For For Management 3 Pro-rata Vesting of Equity Awards Against Against Shareholder 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share CONOCOPHILLIPS Ticker: COP Security ID: 20825C104 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard L. Armitage For For Management 1b Elect Director Richard H. Auchinleck For For Management 1c Elect Director James E. Copeland, Jr. For For Management 1d Elect Director Jody L. Freeman For For Management 1e Elect Director Gay Huey Evans For For Management 1f Elect Director Ryan M. Lance For For Management 1g Elect Director Mohd H. Marican For For Management 1h Elect Director Robert A. Niblock For For Management 1i Elect Director Harald J. Norvik For For Management 1j Elect Director William E. Wade, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Abstain Shareholder 5 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations 6 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Gender Identity COVIDIEN PLC Ticker: COV Security ID: G2554F113 Meeting Date: MAR 20, 2013 Meeting Type: Annual Record Date: JAN 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jose E. Almeida For For Management 1b Elect Director Joy A. Amundson For For Management 1c Elect Director Craig Arnold For For Management 1d Elect Director Robert H. Brust For For Management 1e Elect Director John M. Connors, Jr. For For Management 1f Elect Director Christopher J. Coughlin For For Management 1g Elect Director Randall J. Hogan, III For For Management 1h Elect Director Martin D. Madaus For For Management 1i Elect Director Dennis H. Reilley For For Management 1j Elect Director Joseph A. Zaccagnino For For Management 2 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Authorize Open-Market Purchases of For For Management Ordinary Shares 6 Authorize the Price Range at which the For For Management Company can Reissue Shares that it holds as Treasury Shares 7 Amend Articles of Association to For For Management expand the authority to execute instruments of transfer 8 Approve Creation of Distributable For For Management Reserves CUMMINS INC. Ticker: CMI Security ID: 231021106 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director N. Thomas Linebarger For For Management 2 Elect Director William I. Miller For For Management 3 Elect Director Alexis M. Herman For For Management 4 Elect Director Georgia R. Nelson For For Management 5 Elect Director Carl Ware For For Management 6 Elect Director Robert K. Herdman For For Management 7 Elect Director Robert J. Bernhard For For Management 8 Elect Director Franklin R. Chang Diaz For For Management 9 Elect Director Stephen B. Dobbs For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Ratify Auditors For For Management 12 Require Independent Board Chairman Against Against Shareholder CVS CAREMARK CORPORATION Ticker: CVS Security ID: 126650100 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. David Brown II For For Management 1.2 Elect Director David W. Dorman For For Management 1.3 Elect Director Anne M. Finucane For For Management 1.4 Elect Director Kristen Gibney Williams For For Management 1.5 Elect Director Larry J. Merlo For For Management 1.6 Elect Director Jean-Pierre Millon For For Management 1.7 Elect Director Richard J. Swift For For Management 1.8 Elect Director William C. Weldon For For Management 1.9 Elect Director Tony L. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Reduce Vote Requirement Under the Fair For For Management Price Provision 6 Report on Political Contributions Against Abstain Shareholder 7 Pro-rata Vesting of Equity Awards Against Against Shareholder 8 Report on Lobbying Payments and Policy Against Abstain Shareholder DAVITA HEALTHCARE PARTNERS INC. Ticker: DVA Security ID: 23918K108 Meeting Date: JUN 17, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Pamela M. Arway For For Management 1b Elect Director Charles G. Berg For For Management 1c Elect Director Carol Anthony ('John') For For Management Davidson 1d Elect Director Paul J. Diaz For For Management 1e Elect Director Peter T. Grauer For For Management 1f Elect Director Robert J. Margolis For For Management 1g Elect Director John M. Nehra For For Management 1h Elect Director William L. Roper For For Management 1i Elect Director Kent J. Thiry For For Management 1j Elect Director Roger J. Valine For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Pro-rata Vesting of Equity Awards Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Abstain Shareholder DISCOVER FINANCIAL SERVICES Ticker: DFS Security ID: 254709108 Meeting Date: APR 17, 2013 Meeting Type: Annual Record Date: FEB 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Aronin For For Management 1.2 Elect Director Mary K. Bush For For Management 1.3 Elect Director Gregory C. Case For For Management 1.4 Elect Director Cynthia A. Glassman For For Management 1.5 Elect Director Richard H. Lenny For For Management 1.6 Elect Director Thomas G. Maheras For For Management 1.7 Elect Director Michael H. Moskow For For Management 1.8 Elect Director David W. Nelms For For Management 1.9 Elect Director E. Follin Smith For For Management 1.10 Elect Director Mark A. Thierer For For Management 1.11 Elect Director Lawrence A. Weinbach For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management DR PEPPER SNAPPLE GROUP, INC. Ticker: DPS Security ID: 26138E109 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John L. Adams For For Management 1.2 Elect Director Ronald G. Rogers For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management DST SYSTEMS, INC. Ticker: DST Security ID: 233326107 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. Edward Allinson For For Management 1.2 Elect Director Stephen C. Hooley For For Management 1.3 Elect Director Brent L. Law For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation EBAY INC. Ticker: EBAY Security ID: 278642103 Meeting Date: APR 18, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David M. Moffett For For Management 1b Elect Director Richard T. Schlosberg, For For Management III 1c Elect Director Thomas J. Tierney For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Report on Lobbying Payments and Policy Against Abstain Shareholder 4 Report on Privacy and Data Security Against Abstain Shareholder 5 Ratify Auditors For For Management ECOLAB INC. Ticker: ECL Security ID: 278865100 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Douglas M. Baker, Jr. For For Management 1.2 Elect Director Barbara J. Beck For For Management 1.3 Elect Director Leslie S. Biller For For Management 1.4 Elect Director Stephen I. Chazen For For Management 1.5 Elect Director Jerry A. Grundhofer For For Management 1.6 Elect Director Arthur J. Higgins For For Management 1.7 Elect Director Joel W. Johnson For For Management 1.8 Elect Director Michael Larson For For Management 1.9 Elect Director Jerry W. Levin For For Management 1.10 Elect Director Robert L. Lumpkins For For Management 1.11 Elect Director Victoria J. Reich For For Management 1.12 Elect Director Mary M. VanDeWeghe For For Management 1.13 Elect Director John J. Zillmer For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Stock Retention/Holding Period Against Against Shareholder 6 Require Consistency with Corporate Against Against Shareholder Values and Report on Political Contributions ELI LILLY AND COMPANY Ticker: LLY Security ID: 532457108 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Ralph Alvarez For For Management 2 Elect Director Winfried Bischoff For For Management 3 Elect Director R. David Hoover For For Management 4 Elect Director Franklyn G. Prendergast For For Management 5 Elect Director Kathi P. Seifert For For Management 6 Ratify Auditors For For Management 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Amend Omnibus Stock Plan For For Management EMC CORPORATION Ticker: EMC Security ID: 268648102 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael W. Brown For For Management 1b Elect Director Randolph L. Cowen For For Management 1c Elect Director Gail Deegan For For Management 1d Elect Director James S. DiStasio For For Management 1e Elect Director John R. Egan For For Management 1f Elect Director Edmund F. Kelly For For Management 1g Elect Director Judith A. Miscik For For Management 1h Elect Director Windle B. Priem For For Management 1i Elect Director Paul Sagan For For Management 1j Elect Director David N. Strohm For For Management 1k Elect Director Joseph M. Tucci For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Amend Qualified Employee Stock For For Management Purchase Plan 6 Provide Right to Act by Written Consent For For Management 7 Require Consistency with Corporate Against Against Shareholder Values and Report on Political Contributions ENSCO PLC Ticker: ESV Security ID: G3157S106 Meeting Date: MAY 20, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Re-elect Francis S. Kalman as Director For For Management 2 Re-elect Roxanne J. Decyk as Director For For Management 3 Re-elect Mary Francis CBE as Director For For Management 4 Reappoint KPMG LLP as Auditors of the For For Management Company 5 Reappoint KPMG Audit Plc as Auditors For For Management of the Company 6 Authorize Board to Fix Remuneration of For For Management Auditors 7 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 8 Advisory Vote to Approve Directors' For For Management Remuneration Report 9 Accept Auditors' and Directors' For For Management Reports and Statutory Reports 10 Amend Articles of Association For For Management Declassifying the Board and Conversion of American Depositary Shares to Class A ordinary Shares 11 Authorize Share Repurchase Program For For Management EXPRESS SCRIPTS HOLDING COMPANY Ticker: ESRX Security ID: 30219G108 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gary G. Benanav For For Management 1b Elect Director Maura C. Breen For For Management 1c Elect Director William J. DeLaney For For Management 1d Elect Director Nicholas J. LaHowchic For For Management 1e Elect Director Thomas P. Mac Mahon For For Management 1f Elect Director Frank Mergenthaler For For Management 1g Elect Director Woodrow A. Myers, Jr. For For Management 1h Elect Director John O. Parker, Jr. For For Management 1i Elect Director George Paz For For Management 1j Elect Director William L. Roper For For Management 1k Elect Director Samuel K. Skinner For For Management 1l Elect Director Seymour Sternberg For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 29, 2013 Meeting Type: Annual Record Date: APR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M.J. Boskin For For Management 1.2 Elect Director P. Brabeck-Letmathe For For Management 1.3 Elect Director U.M. Burns For For Management 1.4 Elect Director L.R. Faulkner For For Management 1.5 Elect Director J.S. Fishman For For Management 1.6 Elect Director H.H. Fore For For Management 1.7 Elect Director K.C. Frazier For For Management 1.8 Elect Director W.W. George For For Management 1.9 Elect Director S.J. Palmisano For For Management 1.10 Elect Director S.S. Reinemund For For Management 1.11 Elect Director R.W. Tillerson For For Management 1.12 Elect Director W.C. Weldon For For Management 1.13 Elect Director E.E. Whitacre, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Require Independent Board Chairman Against For Shareholder 5 Require a Majority Vote for the Against For Shareholder Election of Directors 6 Limit Directors to a Maximum of Three Against Against Shareholder Board Memberships in Companies with Sales over $500 Million Annually 7 Report on Lobbying Payments and Policy Against Abstain Shareholder 8 Study Feasibility of Prohibiting Against Against Shareholder Political Contributions 9 Adopt Sexual Orientation Anti-bias Against Against Shareholder Policy 10 Report on Management of Hydraulic Against Abstain Shareholder Fracturing Risks and Opportunities 11 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations F5 NETWORKS, INC. Ticker: FFIV Security ID: 315616102 Meeting Date: MAR 13, 2013 Meeting Type: Annual Record Date: JAN 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael Dreyer For For Management 1b Elect Director Sandra Bergeron For For Management 1c Elect Director Deborah L. Bevier For For Management 1d Elect Director Alan J. Higginson For For Management 1e Elect Director John McAdam For For Management 1f Elect Director Stephen Smith For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management FACEBOOK, INC. Ticker: FB Security ID: 30303M102 Meeting Date: JUN 11, 2013 Meeting Type: Annual Record Date: APR 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc L. Andreessen For For Management 1.2 Elect Director Erskine B. Bowles For For Management 1.3 Elect Director Susan D. For For Management Desmond-Hellmann 1.4 Elect Director Donald E. Graham For For Management 1.5 Elect Director Reed Hastings For For Management 1.6 Elect Director Sheryl K. Sandberg For For Management 1.7 Elect Director Peter A. Thiel For For Management 1.8 Elect Director Mark Zuckerberg For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency Three One Year Management Years 4 Ratify Auditors For For Management FISERV, INC. Ticker: FISV Security ID: 337738108 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Christopher M. Flink For For Management 1.2 Elect Director Dennis F. Lynch For For Management 1.3 Elect Director Kim M. Robak For For Management 1.4 Elect Director Doyle R. Simons For For Management 1.5 Elect Director Thomas C. Wertheimer For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management 5 Stock Retention/Holding Period Against Against Shareholder FORD MOTOR COMPANY Ticker: F Security ID: 345370860 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Stephen G. Butler For For Management 1.2 Elect Director Kimberly A. Casiano For For Management 1.3 Elect Director Anthony F. Earley, Jr. For For Management 1.4 Elect Director Edsel B. Ford II For For Management 1.5 Elect Director William Clay Ford, Jr. For For Management 1.6 Elect Director Richard A. Gephardt For For Management 1.7 Elect Director James H. Hance, Jr. For For Management 1.8 Elect Director William W. Helman IV For For Management 1.9 Elect Director Jon M. Huntsman, Jr. For For Management 1.10 Elect Director Richard A. Manoogian For Against Management 1.11 Elect Director Ellen R. Marram For For Management 1.12 Elect Director Alan Mulally For For Management 1.13 Elect Director Homer A. Neal For For Management 1.14 Elect Director Gerald L. Shaheen For For Management 1.15 Elect Director John L. Thornton For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For Against Management 5 Amend Omnibus Stock Plan For Against Management 6 Approval of Tax Benefits Preservation For For Management Plan 7 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 8 Amend Bylaws Call Special Meetings Against For Shareholder FRANKLIN RESOURCES, INC. Ticker: BEN Security ID: 354613101 Meeting Date: MAR 13, 2013 Meeting Type: Annual Record Date: JAN 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Samuel H. Armacost For For Management 1b Elect Director Peter K. Barker For For Management 1c Elect Director Charles Crocker For For Management 1d Elect Director Charles B. Johnson For For Management 1e Elect Director Gregory E. Johnson For For Management 1f Elect Director Rupert H. Johnson, Jr. For For Management 1g Elect Director Mark C. Pigott For For Management 1h Elect Director Chutta Ratnathicam For For Management 1i Elect Director Laura Stein For For Management 1j Elect Director Anne M. Tatlock For For Management 1k Elect Director Geoffrey Y. Yang For For Management 2 Ratify Auditors For For Management 3 Institute Procedures to Prevent Against Against Shareholder Investments in Companies that Contribute to Genocide or Crimes Against Humanity GENERAL ELECTRIC COMPANY Ticker: GE Security ID: 369604103 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W. Geoffrey Beattie For For Management 2 Elect Director John J. Brennan For For Management 3 Elect Director James I. Cash, Jr. For For Management 4 Elect Director Francisco D'Souza For For Management 5 Elect Director Marijn E. Dekkers For For Management 6 Elect Director Ann M. Fudge For For Management 7 Elect Director Susan Hockfield For For Management 8 Elect Director Jeffrey R. Immelt For For Management 9 Elect Director Andrea Jung For For Management 10 Elect Director Robert W. Lane For For Management 11 Elect Director Ralph S. Larsen For For Management 12 Elect Director Rochelle B. Lazarus For For Management 13 Elect Director James J. Mulva For For Management 14 Elect Director Mary L. Schapiro For For Management 15 Elect Director Robert J. Swieringa For For Management 16 Elect Director James S. Tisch For For Management 17 Elect Director Douglas A. Warner, III For For Management 18 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 19 Ratify Auditors For For Management 20 Cessation of All Stock Options and Against Against Shareholder Bonuses 21 Establish Term Limits for Directors Against Against Shareholder 22 Require Independent Board Chairman Against Against Shareholder 23 Provide Right to Act by Written Consent Against For Shareholder 24 Stock Retention/Holding Period Against Against Shareholder 25 Require More Director Nominations Than Against Against Shareholder Open Seats GENERAL MILLS, INC. Ticker: GIS Security ID: 370334104 Meeting Date: SEP 24, 2012 Meeting Type: Annual Record Date: JUL 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Bradbury H. Anderson For For Management 2 Elect Director R. Kerry Clark For For Management 3 Elect Director Paul Danos For For Management 4 Elect Director William T. Esrey For For Management 5 Elect Director Raymond V. Gilmartin For For Management 6 Elect Director Judith Richards Hope For For Management 7 Elect Director Heidi G. Miller For For Management 8 Elect Director Hilda Ochoa-Brillembourg For For Management 9 Elect Director Steve Odland For For Management 10 Elect Director Kendall J. Powell For For Management 11 Elect Director Michael D. Rose For For Management 12 Elect Director Robert L. Ryan For For Management 13 Elect Director Dorothy A. Terrell For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Ratify Auditors For For Management GILEAD SCIENCES, INC. Ticker: GILD Security ID: 375558103 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Cogan For For Management 1.2 Elect Director Etienne F. Davignon For For Management 1.3 Elect Director Carla A. Hills For For Management 1.4 Elect Director Kevin E. Lofton For For Management 1.5 Elect Director John W. Madigan For For Management 1.6 Elect Director John C. Martin For For Management 1.7 Elect Director Nicholas G. Moore For For Management 1.8 Elect Director Richard J. Whitley For For Management 1.9 Elect Director Gayle E. Wilson For For Management 1.10 Elect Director Per Wold-Olsen For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Increase Authorized Common Stock For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Require Independent Board Chairman Against Against Shareholder 7 Provide Right to Act by Written Consent Against For Shareholder GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For For Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director Diane B. Greene For For Management 1.6 Elect Director John L. Hennessy For For Management 1.7 Elect Director Ann Mather For For Management 1.8 Elect Director Paul S. Otellini For For Management 1.9 Elect Director K. Ram Shriram For For Management 1.10 Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Report on Reducing Lead Battery Health Against Abstain Shareholder Hazards 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share 5 Stock Retention/Holding Period Against Against Shareholder 6 Adopt Policy on Succession Planning Against Against Shareholder H. J. HEINZ COMPANY Ticker: HNZ Security ID: 423074103 Meeting Date: AUG 28, 2012 Meeting Type: Annual Record Date: JUN 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W.R. Johnson For For Management 2 Elect Director C.E. Bunch For For Management 3 Elect Director L.S. Coleman, Jr. For For Management 4 Elect Director J.G. Drosdick For For Management 5 Elect Director E.E. Holiday For For Management 6 Elect Director C. Kendle For For Management 7 Elect Director D.R. O'Hare For For Management 8 Elect Director N. Peltz For For Management 9 Elect Director D.H. Reilley For For Management 10 Elect Director L.C. Swann For For Management 11 Elect Director T.J. Usher For For Management 12 Elect Director M.F. Weinstein For For Management 13 Ratify Auditors For For Management 14 Approve Omnibus Stock Plan For For Management 15 Amend Omnibus Stock Plan For For Management 16 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation H. J. HEINZ COMPANY Ticker: HNZ Security ID: 423074103 Meeting Date: APR 30, 2013 Meeting Type: Special Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management 3 Advisory Vote on Golden Parachutes For Against Management HALLIBURTON COMPANY Ticker: HAL Security ID: 406216101 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alan M. Bennett For For Management 1.2 Elect Director James R. Boyd For For Management 1.3 Elect Director Milton Carroll For For Management 1.4 Elect Director Nance K. Dicciani For For Management 1.5 Elect Director Murry S. Gerber For For Management 1.6 Elect Director Jose C. Grubisich For For Management 1.7 Elect Director Abdallah S. Jum'ah For For Management 1.8 Elect Director David J. Lesar For For Management 1.9 Elect Director Robert A. Malone For For Management 1.10 Elect Director J. Landis Martin For For Management 1.11 Elect Director Debra L. Reed For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Report on Human Rights Risk Assessment Against Abstain Shareholder Process HELMERICH & PAYNE, INC. Ticker: HP Security ID: 423452101 Meeting Date: MAR 06, 2013 Meeting Type: Annual Record Date: JAN 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Hans Helmerich For For Management 1.2 Elect Director John W. Lindsay For For Management 1.3 Elect Director Paula Marshall For For Management 1.4 Elect Director Randy A. Foutch For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require a Majority Vote for the None For Shareholder Election of Directors INGERSOLL-RAND PLC Ticker: IR Security ID: G47791101 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Ann C. Berzin For For Management 1b Elect Director John Bruton For For Management 1c Elect Director Jared L. Cohon For For Management 1d Elect Director Gary D. Forsee For For Management 1e Elect Director Edward E. Hagenlocker For For Management 1f Elect Director Constance J. Horner For For Management 1g Elect Director Michael W. Lamach For For Management 1h Elect Director Theodore E. Martin For For Management 1i Elect Director Nelson Peltz For For Management 1j Elect Director John P. Surma For For Management 1k Elect Director Richard J. Swift For For Management 1l Elect Director Tony L. White For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 4 Approve Omnibus Stock Plan For For Management 5 Amend the Company's Articles of For For Management Association to Give the Board of Directors Authority to Declare Non-Cash Dividends 6 Capital Reduction and Creation of For For Management Distributable Reserves 7 Amend the Company's Articles of For For Management Association to Expand the Authority to Execute Instruments of Transfer 8 Amend the Company's Articles of For For Management Association to Provide for Escheatment in Accordance with U.S. Laws INTEL CORPORATION Ticker: INTC Security ID: 458140100 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Charlene Barshefsky For For Management 1b Elect Director Andy D. Bryant For For Management 1c Elect Director Susan L. Decker For For Management 1d Elect Director John J. Donahoe For For Management 1e Elect Director Reed E. Hundt For For Management 1f Elect Director James D. Plummer For For Management 1g Elect Director David S. Pottruck For For Management 1h Elect Director Frank D. Yeary For For Management 1i Elect Director David B. Yoffie For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Stock Retention/Holding Period Against Against Shareholder INTERNATIONAL BUSINESS MACHINES CORPORATION Ticker: IBM Security ID: 459200101 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alain J.P. Belda For For Management 1.2 Elect Director William R. Brody For For Management 1.3 Elect Director Kenneth I. Chenault For For Management 1.4 Elect Director Michael L. Eskew For For Management 1.5 Elect Director David N. Farr For For Management 1.6 Elect Director Shirley Ann Jackson For For Management 1.7 Elect Director Andrew N. Liveris For For Management 1.8 Elect Director W. James McNerney, Jr. For For Management 1.9 Elect Director James W. Owens For For Management 1.10 Elect Director Virginia M. Rometty For For Management 1.11 Elect Director Joan E. Spero For For Management 1.12 Elect Director Sidney Taurel For For Management 1.13 Elect Director Lorenzo H. Zambrano For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Abstain Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Require Independent Board Chairman Against For Shareholder 7 Stock Retention/Holding Period Against Against Shareholder INTERNATIONAL PAPER COMPANY Ticker: IP Security ID: 460146103 Meeting Date: MAY 13, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David J. Bronczek For For Management 1b Elect Director Ahmet C. Dorduncu For For Management 1c Elect Director John V. Faraci For For Management 1d Elect Director Ilene S. Gordon For For Management 1e Elect Director Stacey J. Mobley For For Management 1f Elect Director Joan E. Spero For For Management 1g Elect Director John L. Townsend, III For For Management 1h Elect Director John F. Turner For For Management 1i Elect Director William G. Walter For For Management 1j Elect Director J. Steven Whisler For For Management 2 Ratify Auditors For For Management 3 Provide Right to Act by Written Consent For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Pro-rata Vesting of Equity Plans Against Against Shareholder INVESCO LTD. Ticker: IVZ Security ID: G491BT108 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joseph R. Canion For For Management 1.2 Elect Director Edward P. Lawrence For For Management 1.3 Elect Director Phoebe A. Wood For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management JOHN WILEY & SONS, INC. Ticker: JW.A Security ID: 968223206 Meeting Date: SEP 20, 2012 Meeting Type: Annual Record Date: JUL 25, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mari J. Baker For For Management 1.2 Elect Director Raymond W. McDaniel, Jr For For Management 1.3 Elect Director William B. Plummer For For Management 1.4 Elect Director Kalpana Raina For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary Sue Coleman For For Management 1.2 Elect Director James G. Cullen For For Management 1.3 Elect Director Ian E.L. Davis For For Management 1.4 Elect Director Alex Gorsky For For Management 1.5 Elect Director Michael M.E. Johns For For Management 1.6 Elect Director Susan L. Lindquist For For Management 1.7 Elect Director Anne M. Mulcahy For For Management 1.8 Elect Director Leo F. Mullin For For Management 1.9 Elect Director William D. Perez For For Management 1.10 Elect Director Charles Prince For For Management 1.11 Elect Director A. Eugene Washington For For Management 1.12 Elect Director Ronald A. Williams For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Stock Retention/Holding Period Against Against Shareholder 5 Screen Political Contributions for Against Against Shareholder Consistency with Corporate Values 6 Require Independent Board Chairman Against Against Shareholder JOHNSON CONTROLS, INC. Ticker: JCI Security ID: 478366107 Meeting Date: JAN 23, 2013 Meeting Type: Annual Record Date: NOV 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David P. Abney For For Management 1.2 Elect Director Julie L. Bushman For For Management 1.3 Elect Director Eugenio Clariond For For Management Reyes-Retana 1.4 Elect Director Jeffrey A. Joerres For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Approve Omnibus Stock Plan For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Require Independent Board Chairman Against Against Shareholder 7 Provide Right to Act by Written Consent Against Against Shareholder JOY GLOBAL INC. Ticker: JOY Security ID: 481165108 Meeting Date: MAR 05, 2013 Meeting Type: Annual Record Date: JAN 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven L. Gerard For For Management 1.2 Elect Director John T. Gremp For For Management 1.3 Elect Director John Nils Hanson For For Management 1.4 Elect Director Gale E. Klappa For For Management 1.5 Elect Director Richard B. Loynd For For Management 1.6 Elect Director P. Eric Siegert For For Management 1.7 Elect Director Michael W. Sutherlin For For Management 1.8 Elect Director James H. Tate For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Majority Voting for Uncontested None For Management Election of Directors JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James A. Bell For For Management 1b Elect Director Crandall C.Bowles For For Management 1c Elect Director Stephen B. Burke For For Management 1d Elect Director David M. Cote For Against Management 1e Elect Director James S. Crown For Against Management 1f Elect Director James Dimon For For Management 1g Elect Director Timothy P. Flynn For For Management 1h Elect Director Ellen V. Futter For Against Management 1i Elect Director Laban P. Jackson, Jr. For For Management 1j Elect Director Lee R. Raymond For For Management 1k Elect Director William C. Weldon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent For For Management 5 Amend Executive Incentive Bonus Plan For For Management 6 Require Independent Board Chairman Against For Shareholder 7 Stock Retention/Holding Period Against Against Shareholder 8 Institute Procedures to Prevent Against Against Shareholder Investments in Companies that Contribute to Genocide or Crimes Against Humanity 9 Report on Lobbying Payments and Policy Against Abstain Shareholder KBR, INC. Ticker: KBR Security ID: 48242W106 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director W. Frank Blount For For Management 1.2 Elect Director Loren K. Carroll For For Management 1.3 Elect Director Linda Z. Cook For For Management 1.4 Elect Director Jeffrey E. Curtiss For For Management 1.5 Elect Director Jack B. Moore For For Management 1.6 Elect Director William P. Utt For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation KRAFT FOODS GROUP, INC. Ticker: KRFT Security ID: 50076Q106 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Abelardo E. Bru For For Management 1b Elect Director Jeanne P. Jackson For For Management 1c Elect Director E. Follin Smith For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Amend Omnibus Stock Plan For For Management 5 Ratify Auditors For For Management 6 Label Products with GMO Ingredients Against Abstain Shareholder LOWE'S COMPANIES, INC. Ticker: LOW Security ID: 548661107 Meeting Date: MAY 31, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Raul Alvarez For For Management 1.2 Elect Director David W. Bernauer For For Management 1.3 Elect Director Leonard L. Berry For For Management 1.4 Elect Director Peter C. Browning For For Management 1.5 Elect Director Richard W. Dreiling For For Management 1.6 Elect Director Dawn E. Hudson For For Management 1.7 Elect Director Robert L. Johnson For For Management 1.8 Elect Director Marshall O. Larsen For For Management 1.9 Elect Director Richard K. Lochridge For For Management 1.10 Elect Director Robert A. Niblock For For Management 1.11 Elect Director Eric C. Wisemen For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Stock Retention/Holding Period Against Against Shareholder MACY'S, INC. Ticker: M Security ID: 55616P104 Meeting Date: MAY 17, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen F. Bollenbach For For Management 1b Elect Director Deirdre P. Connelly For For Management 1c Elect Director Meyer Feldberg For For Management 1d Elect Director Sara Levinson For For Management 1e Elect Director Terry J. Lundgren For For Management 1f Elect Director Joseph Neubauer For For Management 1g Elect Director Joyce M. Roche For For Management 1h Elect Director Paul C. Varga For For Management 1i Elect Director Craig E. Weatherup For For Management 1j Elect Director Marna C. Whittington For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MARATHON OIL CORPORATION Ticker: MRO Security ID: 565849106 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gregory H. Boyce For For Management 1b Elect Director Pierre Brondeau For For Management 1c Elect Director Clarence P. Cazalot, Jr. For For Management 1d Elect Director Linda Z. Cook For For Management 1e Elect Director Shirley Ann Jackson For For Management 1f Elect Director Philip Lader For For Management 1g Elect Director Michael E. J. Phelps For For Management 1h Elect Director Dennis H. Reilley For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Lobbying Payments and Policy Against Abstain Shareholder MARATHON PETROLEUM CORPORATION Ticker: MPC Security ID: 56585A102 Meeting Date: APR 24, 2013 Meeting Type: Annual Record Date: FEB 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Evan Bayh For For Management 1.2 Elect Director William L. Davis For For Management 1.3 Elect Director Thomas J. Usher For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management MARRIOTT INTERNATIONAL, INC. Ticker: MAR Security ID: 571903202 Meeting Date: MAY 10, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J.W. Marriott, Jr. For For Management 1.2 Elect Director John W. Marriott, III For For Management 1.3 Elect Director Mary K. Bush For For Management 1.4 Elect Director Frederick A. Henderson For For Management 1.5 Elect Director Lawrence W. Kellner For For Management 1.6 Elect Director Debra L. Lee For For Management 1.7 Elect Director George Munoz For For Management 1.8 Elect Director Harry J. Pearce For For Management 1.9 Elect Director Steven S Reinemund For For Management 1.10 Elect Director W. Mitt Romney For For Management 1.11 Elect Director Lawrence M. Small For For Management 1.12 Elect Director Arne M. Sorenson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MASTERCARD INCORPORATED Ticker: MA Security ID: 57636Q104 Meeting Date: JUN 18, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard Haythornthwaite For For Management 1b Elect Director Ajay Banga For For Management 1c Elect Director Silvio Barzi For For Management 1d Elect Director David R. Carlucci For For Management 1e Elect Director Steven J. Freiberg For For Management 1f Elect Director Nancy J. Karch For For Management 1g Elect Director Marc Olivie For For Management 1h Elect Director Rima Qureshi For For Management 1i Elect Director Jose Octavio Reyes For For Management Lagunes 1j Elect Director Mark Schwartz For For Management 1k Elect Director Jackson P. Tai For For Management 1l Elect Director Edward Suning Tian For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management MCDONALD'S CORPORATION Ticker: MCD Security ID: 580135101 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Walter E. Massey For For Management 1b Elect Director John W. Rogers, Jr. For For Management 1c Elect Director Roger W. Stone For For Management 1d Elect Director Miles D. White For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Pay Disparity Against Abstain Shareholder 5 Stock Retention/Holding Period Against Against Shareholder 6 Report on Human Rights Risk Assessment Against Abstain Shareholder Process 7 Report on Nutrition Initiatives and Against Abstain Shareholder Childhood Obesity Concerns MERCK & CO., INC. Ticker: MRK Security ID: 58933Y105 Meeting Date: MAY 28, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Leslie A. Brun For For Management 1b Elect Director Thomas R. Cech For For Management 1c Elect Director Kenneth C. Frazier For For Management 1d Elect Director Thomas H. Glocer For For Management 1e Elect Director William B. Harrison Jr. For For Management 1f Elect Director C. Robert Kidder For For Management 1g Elect Director Rochelle B. Lazarus For For Management 1h Elect Director Carlos E. Represas For For Management 1i Elect Director Patricia F. Russo For For Management 1j Elect Director Craig B. Thompson For For Management 1k Elect Director Wendell P. Weeks For For Management 1l Elect Director Peter C. Wendell For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Act by Written Consent Against For Shareholder 5 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 6 Report on Charitable and Political Against Abstain Shareholder Contributions 7 Report on Lobbying Activities Against Abstain Shareholder MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 28, 2012 Meeting Type: Annual Record Date: SEP 14, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director Dina Dublon For For Management 3 Elect Director William H. Gates, III For For Management 4 Elect Director Maria M. Klawe For For Management 5 Elect Director Stephen J. Luczo For For Management 6 Elect Director David F. Marquardt For For Management 7 Elect Director Charles H. Noski For For Management 8 Elect Director Helmut Panke For For Management 9 Elect Director John W. Thompson For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Approve Qualified Employee Stock For For Management Purchase Plan 12 Ratify Auditors For For Management 13 Provide for Cumulative Voting Against For Shareholder MONDELEZ INTERNATIONAL, INC. Ticker: MDLZ Security ID: 609207105 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen F. Bollenbach For For Management 1b Elect Director Lewis W.K. Booth For For Management 1c Elect Director Lois D. Juliber For For Management 1d Elect Director Mark D. Ketchum For For Management 1e Elect Director Jorge S. Mesquita For For Management 1f Elect Director Fredric G. Reynolds For For Management 1g Elect Director Irene B. Rosenfeld For For Management 1h Elect Director Patrick T. Siewert For For Management 1i Elect Director Ruth J. Simmons For For Management 1j Elect Director Ratan N. Tata For For Management 1k Elect Director Jean-Francois M. L. van For For Management Boxmeer 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Adopting Extended Producer Against Against Shareholder Responsibility Policy MOTOROLA SOLUTIONS, INC. Ticker: MSI Security ID: 620076307 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Gregory Q. Brown For For Management 1b Elect Director William J. Bratton For Against Management 1c Elect Director Kenneth C. Dahlberg For Against Management 1d Elect Director David W. Dorman For Against Management 1e Elect Director Michael V. Hayden For For Management 1f Elect Director Judy C. Lewent For For Management 1g Elect Director Anne R. Pramaggiore For For Management 1h Elect Director Samuel C. Scott, III For For Management 1i Elect Director Bradley E. Singer For For Management 1j Elect Director John A. White For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Encourage Suppliers to Produce Against Abstain Shareholder Sustainability Reports 5 Report on Political Contributions Against Abstain Shareholder NATIONAL OILWELL VARCO, INC. Ticker: NOV Security ID: 637071101 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Merrill A. Miller, Jr. For For Management 1B Elect Director Greg L. Armstrong For For Management 1C Elect Director Ben A. Guill For For Management 1D Elect Director David D. Harrison For For Management 1E Elect Director Roger L. Jarvis For For Management 1F Elect Director Eric L. Mattson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Approve Executive Incentive Bonus Plan For For Management NETAPP, INC. Ticker: NTAP Security ID: 64110D104 Meeting Date: AUG 31, 2012 Meeting Type: Annual Record Date: JUL 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel J. Warmenhoven For For Management 1.2 Elect Director Nicholas G. Moore For For Management 1.3 Elect Director Thomas Georgens For For Management 1.4 Elect Director Jeffry R. Allen For For Management 1.5 Elect Director Alan L. Earhart For For Management 1.6 Elect Director Gerald Held For For Management 1.7 Elect Director T. Michael Nevens For For Management 1.8 Elect Director George T. Shaheen For For Management 1.9 Elect Director Robert T. Wall For For Management 1.10 Elect Director Richard P. Wallace For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Qualified Employee Stock For For Management Purchase Plan 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Ratify Auditors For For Management 6 Reduce Supermajority Vote Requirement None For Shareholder NORDSTROM, INC. Ticker: JWN Security ID: 655664100 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Phyllis J. Campbell For For Management 1b Elect Director Michelle M. Ebanks For For Management 1c Elect Director Enrique Hernandez, Jr. For For Management 1d Elect Director Robert G. Miller For For Management 1e Elect Director Blake W. Nordstrom For For Management 1f Elect Director Erik B. Nordstrom For For Management 1g Elect Director Peter E. Nordstrom For For Management 1h Elect Director Philip G. Satre For For Management 1i Elect Director B. Kevin Turner For For Management 1j Elect Director Robert D. Walter For For Management 1k Elect Director Alison A. Winter For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management NORFOLK SOUTHERN CORPORATION Ticker: NSC Security ID: 655844108 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Thomas D. Bell, Jr For For Management 1.2 Elect Director Erskine B. Bowles For For Management 1.3 Elect Director Robert A. Bradway For For Management 1.4 Elect Director Wesley G. Bush For For Management 1.5 Elect Director Daniel A. Carp For For Management 1.6 Elect Director Karen N. Horn For For Management 1.7 Elect Director Burton M. Joyce For For Management 1.8 Elect Director Steven F. Leer For For Management 1.9 Elect Director Michael D. Lockhart For For Management 1.10 Elect Director Charles W. Moorman For For Management 1.11 Elect Director Martin H. Nesbitt For For Management 1.12 Elect Director John R. Thompson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Call Special Meeting For For Management NUANCE COMMUNICATIONS, INC. Ticker: NUAN Security ID: 67020Y100 Meeting Date: JAN 25, 2013 Meeting Type: Annual Record Date: DEC 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Paul A. Ricci For For Management 1b Elect Director Robert G. Teresi For For Management 1c Elect Director Robert J. Frankenberg For For Management 1d Elect Director Katharine A. Martin For For Management 1e Elect Director Patrick T. Hackett For For Management 1f Elect Director William H. Janeway For For Management 1g Elect Director Mark B. Myers For For Management 1h Elect Director Philip J. Quigley For For Management 1i Elect Director Mark R. Laret For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify Auditors For For Management OCCIDENTAL PETROLEUM CORPORATION Ticker: OXY Security ID: 674599105 Meeting Date: MAY 03, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Spencer Abraham For For Management 1.2 Elect Director Howard I. Atkins For For Management 1.3 Elect Director Stephen I. Chazen For For Management 1.4 Elect Director Edward P. Djerejian For For Management 1.5 Elect Director John E. Feick For For Management 1.6 Elect Director Margaret M. Foran For For Management 1.7 Elect Director Carlos M. Gutierrez For For Management 1.8 Elect Director Ray R. Irani For Against Management 1.9 Elect Director Avedick B. Poladian For For Management 1.10 Elect Director Aziz D. Syriani For Against Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Provide Right to Act by Written Consent Against For Shareholder ORACLE CORPORATION Ticker: ORCL Security ID: 68389X105 Meeting Date: NOV 07, 2012 Meeting Type: Annual Record Date: SEP 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jeffrey S. Berg For For Management 1.2 Elect Director H. Raymond Bingham For For Management 1.3 Elect Director Michael J. Boskin For For Management 1.4 Elect Director Safra A. Catz For For Management 1.5 Elect Director Bruce R. Chizen For Withhold Management 1.6 Elect Director George H. Conrades For Withhold Management 1.7 Elect Director Lawrence J. Ellison For For Management 1.8 Elect Director Hector Garcia-Molina For For Management 1.9 Elect Director Jeffrey O. Henley For For Management 1.10 Elect Director Mark V. Hurd For For Management 1.11 Elect Director Donald L. Lucas For For Management 1.12 Elect Director Naomi O. Seligman For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Non-Employee Director Stock For For Management Option Plan 4 Ratify Auditors For For Management 5 Adopt Multiple Performance Metrics Against For Shareholder Under Executive Incentive Plans 6 Require Independent Board Chairman Against For Shareholder 7 Adopt Retention Ratio for Against For Shareholder Executives/Directors 8 Pro-rata Vesting of Equity Awards Against For Shareholder PACCAR INC Ticker: PCAR Security ID: 693718108 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alison J. Carnwath For For Management 1.2 Elect Director Luiz Kaufmann For For Management 1.3 Elect Director John M. Pigott For For Management 1.4 Elect Director Gregory M. E. Spierkel For For Management 2 Declassify the Board of Directors Against For Shareholder 3 Reduce Supermajority Vote Requirement Against For Shareholder PALO ALTO NETWORKS, INC. Ticker: PANW Security ID: 697435105 Meeting Date: DEC 12, 2012 Meeting Type: Annual Record Date: OCT 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John M. Donovan For For Management 1b Elect Director Nir Zuk For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management PEPSICO, INC. Ticker: PEP Security ID: 713448108 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Shona L. Brown For For Management 1.2 Elect Director George W. Buckley For For Management 1.3 Elect Director Ian M. Cook For For Management 1.4 Elect Director Dina Dublon For For Management 1.5 Elect Director Victor J. Dzau For For Management 1.6 Elect Director Ray L. Hunt For For Management 1.7 Elect Director Alberto Ibarguen For For Management 1.8 Elect Director Indra K. Nooyi For For Management 1.9 Elect Director Sharon Percy Rockefeller For For Management 1.10 Elect Director James J. Schiro For For Management 1.11 Elect Director Lloyd G. Trotter For For Management 1.12 Elect Director Daniel Vasella For For Management 1.13 Elect Director Alberto Weisser For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation PFIZER INC. Ticker: PFE Security ID: 717081103 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: FEB 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Dennis A. Ausiello For For Management 1.2 Elect Director M. Anthony Burns For For Management 1.3 Elect Director W. Don Cornwell For For Management 1.4 Elect Director Frances D. Fergusson For For Management 1.5 Elect Director William H. Gray, III For For Management 1.6 Elect Director Helen H. Hobbs For For Management 1.7 Elect Director Constance J. Horner For For Management 1.8 Elect Director James M. Kilts For For Management 1.9 Elect Director George A. Lorch For For Management 1.10 Elect Director Suzanne Nora Johnson For For Management 1.11 Elect Director Ian C. Read For For Management 1.12 Elect Director Stephen W. Sanger For For Management 1.13 Elect Director Marc Tessier-Lavigne For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Stock Retention/Holding Period Against Against Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder PHILLIPS 66 Ticker: PSX Security ID: 718546104 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Greg C. Garland For For Management 1b Elect Director John E. Lowe For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management QUALCOMM INCORPORATED Ticker: QCOM Security ID: 747525103 Meeting Date: MAR 05, 2013 Meeting Type: Annual Record Date: JAN 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Barbara T. Alexander For Against Management 1b Elect Director Donald G. Cruickshank For For Management 1c Elect Director Raymond V. Dittamore For For Management 1d Elect Director Susan Hockfield For For Management 1e Elect Director Thomas W. Horton For For Management 1f Elect Director Paul E. Jacobs For For Management 1g Elect Director Sherry Lansing For For Management 1h Elect Director Duane A. Nelles For For Management 1i Elect Director Francisco Ros For For Management 1j Elect Director Brent Scowcroft For For Management 1k Elect Director Marc I. Stern For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation RAYTHEON COMPANY Ticker: RTN Security ID: 755111507 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James E. Cartwright For For Management 1b Elect Director Vernon E. Clark For For Management 1c Elect Director Stephen J. Hadley For For Management 1d Elect Director Michael C. Ruettgers For For Management 1e Elect Director Ronald L. Skates For For Management 1f Elect Director William R. Spivey For For Management 1g Elect Director Linda G. Stuntz For Against Management 1h Elect Director William H. Swanson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Report on Political Contributions Against Abstain Shareholder 5 Provide Right to Act by Written Consent Against For Shareholder 6 Submit SERP to Shareholder Vote Against For Shareholder 7 Pro-rata Vesting of Equity Awards Against Against Shareholder ROCKWELL AUTOMATION, INC. Ticker: ROK Security ID: 773903109 Meeting Date: FEB 05, 2013 Meeting Type: Annual Record Date: DEC 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barry C. Johnson For For Management 1.2 Elect Director William T. McCormick,Jr. For For Management 1.3 Elect Director Keith D. Nosbusch For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ROSS STORES, INC. Ticker: ROST Security ID: 778296103 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael Balmuth For For Management 1b Elect Director K. Gunnar Bjorklund For For Management 1c Elect Director Sharon D. Garrett For For Management 1d Elect Director Michael J. Bush For For Management 1e Elect Director Norman A. Ferber For For Management 1f Elect Director Gregory L. Quesnel For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management SANDISK CORPORATION Ticker: SNDK Security ID: 80004C101 Meeting Date: JUN 12, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael E. Marks For For Management 1.2 Elect Director Kevin DeNuccio For For Management 1.3 Elect Director Irwin Federman For For Management 1.4 Elect Director Steven J. Gomo For For Management 1.5 Elect Director Eddy W. Hartenstein For For Management 1.6 Elect Director Chenming Hu For For Management 1.7 Elect Director Catherine P. Lego For For Management 1.8 Elect Director Sanjay Mehrotra For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SCHLUMBERGER LIMITED Ticker: SLB Security ID: 806857108 Meeting Date: APR 10, 2013 Meeting Type: Annual Record Date: FEB 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Peter L.S. Currie For For Management 1b Elect Director Tony Isaac For For Management 1c Elect Director K. Vaman Kamath For For Management 1d Elect Director Paal Kibsgaard For For Management 1e Elect Director Nikolay Kudryavtsev For For Management 1f Elect Director Adrian Lajous For For Management 1g Elect Director Michael E. Marks For For Management 1h Elect Director Lubna S. Olayan For For Management 1i Elect Director L. Rafael Reif For For Management 1j Elect Director Tore I. Sandvold For For Management 1k Elect Director Henri Seydoux For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Adopt and Approve Financials and For For Management Dividends 4 Ratify PricewaterhouseCoopers LLP as For For Management Auditors 5 Approve Omnibus Stock Plan For For Management 6 Amend Employee Stock Purchase Plan For For Management SMITH & NEPHEW PLC Ticker: SN. Security ID: G82343164 Meeting Date: APR 11, 2013 Meeting Type: Annual Record Date: APR 09, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4 Re-elect Ian Barlow as Director For For Management 5 Re-elect Olivier Bohuon as Director For For Management 6 Elect Baroness Bottomley of For For Management Nettlestone DL as Director 7 Elect Julie Brown as Director For For Management 8 Re-elect Sir John Buchanan as Director For For Management 9 Re-elect Richard De Schutter as For For Management Director 10 Elect Michael Friedman as Director For For Management 11 Re-elect Dr Pamela Kirby as Director For For Management 12 Re-elect Brian Larcombe as Director For For Management 13 Re-elect Joseph Papa as Director For For Management 14 Re-elect Ajay Piramal as Director For For Management 15 Reappoint Ernst & Young LLP as Auditors For For Management 16 Authorise Board to Fix Remuneration of For For Management Auditors 17 Authorise Issue of Equity with For For Management Pre-emptive Rights 18 Authorise Issue of Equity without For For Management Pre-emptive Rights 19 Authorise Market Purchase of Ordinary For For Management Shares 20 Authorise the Company to Call EGM with For For Management Two Weeks' Notice SOUTHWESTERN ENERGY COMPANY Ticker: SWN Security ID: 845467109 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: APR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John D. Gass For For Management 1.2 Elect Director Catherine A. Kehr For For Management 1.3 Elect Director Greg D. Kerley For For Management 1.4 Elect Director Harold M. Korell For For Management 1.5 Elect Director Vello A. Kuuskraa For For Management 1.6 Elect Director Kenneth R. Mourton For For Management 1.7 Elect Director Steven L. Mueller For For Management 1.8 Elect Director Elliott Pew For For Management 1.9 Elect Director Alan H. Stevens For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management SPX CORPORATION Ticker: SPW Security ID: 784635104 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Terry S. Lisenby For For Management 1.2 Elect Director David V. Singer For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Declassify the Board of Directors For For Management 4 Ratify Auditors For For Management STARBUCKS CORPORATION Ticker: SBUX Security ID: 855244109 Meeting Date: MAR 20, 2013 Meeting Type: Annual Record Date: JAN 10, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Howard Schultz For For Management 1b Elect Director William W. Bradley For For Management 1c Elect Director Robert M. Gates For For Management 1d Elect Director Mellody Hobson For For Management 1e Elect Director Kevin R. Johnson For For Management 1f Elect Director Olden Lee For For Management 1g Elect Director Joshua Cooper Ramo For For Management 1h Elect Director James G. Shennan, Jr. For For Management 1i Elect Director Clara Shih For For Management 1j Elect Director Javier G. Teruel For For Management 1k Elect Director Myron E. Ullman, III For For Management 1l Elect Director Craig E. Weatherup For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Prohibit Political Spending Against Against Shareholder SYMANTEC CORPORATION Ticker: SYMC Security ID: 871503108 Meeting Date: OCT 23, 2012 Meeting Type: Annual Record Date: AUG 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Stephen M. Bennett For For Management 1b Elect Director Michael A. Brown For For Management 1c Elect Director Frank E. Dangeard For For Management 1d Elect Director Stephen E. Gillett For For Management 1e Elect Director Geraldine B. Laybourne For For Management 1f Elect Director David L. Mahoney For For Management 1g Elect Director Robert S. Miller For For Management 1h Elect Director Daniel H. Schulman For For Management 1i Elect Director V. Paul Unruh For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Stock Retention/Holding Period Against Against Shareholder T. ROWE PRICE GROUP, INC. Ticker: TROW Security ID: 74144T108 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Edward C. Bernard For For Management 1b Elect Director James T. Brady For For Management 1c Elect Director Mary K. Bush For For Management 1d Elect Director Donald B. Hebb, Jr. For For Management 1e Elect Director Freeman A. Hrabowski, For For Management III 1f Elect Director James A.C. Kennedy For For Management 1g Elect Director Robert F. MacLellan For For Management 1h Elect Director Brian C. Rogers For For Management 1i Elect Director Alfred Sommer For For Management 1j Elect Director Dwight S. Taylor For For Management 1k Elect Director Anne Marie Whittemore For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management TARGET CORPORATION Ticker: TGT Security ID: 87612E106 Meeting Date: JUN 12, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Roxanne S. Austin For For Management 1b Elect Director Douglas M. Baker, Jr. For For Management 1c Elect Director Henrique De Castro For For Management 1d Elect Director Calvin Darden For For Management 1e Elect Director Mary N. Dillon For For Management 1f Elect Director James A. Johnson For For Management 1g Elect Director Mary E. Minnick For For Management 1h Elect Director Anne M. Mulcahy For For Management 1i Elect Director Derica W. Rice For For Management 1j Elect Director Gregg W. Steinhafel For For Management 1k Elect Director John G. Stumpf For For Management 1l Elect Director Solomon D. Trujillo For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Require Independent Board Chairman Against For Shareholder 5 Report on Electronics Recycling and Against Abstain Shareholder Preventing E-Waste Export THE CHUBB CORPORATION Ticker: CB Security ID: 171232101 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Election Of Director Zoe Baird Budinger For For Management 1b Election Of Director Sheila P. Burke For For Management 1c Election Of Director James I. Cash, Jr. For For Management 1d Election Of Director John D. Finnegan For Against Management 1e Election Of Director Lawrence W. For For Management Kellner 1f Election Of Director Martin G. Mcguinn For For Management 1g Election Of Director Lawrence M. Small For For Management 1h Election Of Director Jess Soderberg For For Management 1i Election Of Director Daniel E. Somers For For Management 1j Election Of Director William C. Weldon For For Management 1k Election Of Director James M. Zimmerman For For Management 1l Election Of Director Alfred W. Zollar For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Consistency with Corporate Against Against Shareholder Values and Report on Political Contributions 5 Report on Sustainability Against Abstain Shareholder THE CLOROX COMPANY Ticker: CLX Security ID: 189054109 Meeting Date: NOV 14, 2012 Meeting Type: Annual Record Date: SEP 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel Boggan, Jr. For For Management 1.2 Elect Director Richard H. Carmona For For Management 1.3 Elect Director Tully M. Friedman For For Management 1.4 Elect Director George J. Harad For For Management 1.5 Elect Director Donald R. Knauss For For Management 1.6 Elect Director Robert W. Matschullat For For Management 1.7 Elect Director Edward A. Mueller For For Management 1.8 Elect Director Pamela Thomas-Graham For For Management 1.9 Elect Director Carolyn M. Ticknor For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Amend Omnibus Stock Plan For For Management THE GOLDMAN SACHS GROUP, INC. Ticker: GS Security ID: 38141G104 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lloyd C. Blankfein For For Management 2 Elect Director M. Michele Burns For For Management 3 Elect Director Gary D. Cohn For For Management 4 Elect Director Claes Dahlback For For Management 5 Elect Director William W. George For For Management 6 Elect Director James A. Johnson For For Management 7 Elect Director Lakshmi N. Mittal For For Management 8 Elect Director Adebayo O. Ogunlesi For For Management 9 Elect Director James J. Schiro For For Management 10 Elect Director Debora L. Spar For For Management 11 Elect Director Mark E. Tucker For For Management 12 Elect Director David A. Viniar For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Approve Omnibus Stock Plan For Against Management 15 Ratify Auditors For For Management 16 Establish Board Committee on Human Against Against Shareholder Rights 17 Report on Lobbying Payments and Policy Against Abstain Shareholder 18 Adopt Proxy Access Right Against Against Shareholder 19 Employ Investment Bank to Explore Against Against Shareholder Alternatives to Maximize Shareholder Value THE HERSHEY COMPANY Ticker: HSY Security ID: 427866108 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Pamela M. Arway For For Management 1.2 Elect Director John P. Bilbrey For For Management 1.3 Elect Director Robert F. Cavanaugh For For Management 1.4 Elect Director Charles A. Davis For For Management 1.5 Elect Director Robert M. Malcolm For For Management 1.6 Elect Director James M. Mead For For Management 1.7 Elect Director James E. Nevels For For Management 1.8 Elect Director Anthony J. Palmer For For Management 1.9 Elect Director Thomas J. Ridge For For Management 1.10 Elect Director David L. Shedlarz For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE HOME DEPOT, INC. Ticker: HD Security ID: 437076102 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director F. Duane Ackerman For For Management 1b Elect Director Francis S. Blake For For Management 1c Elect Director Ari Bousbib For For Management 1d Elect Director Gregory D. Brenneman For For Management 1e Elect Director J. Frank Brown For For Management 1f Elect Director Albert P. Carey For For Management 1g Elect Director Armando Codina For For Management 1h Elect Director Bonnie G. Hill For For Management 1i Elect Director Karen L. Katen For For Management 1j Elect Director Mark Vadon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Executive Incentive Bonus Plan For For Management 5 Amend Omnibus Stock Plan For For Management 6 Prepare Employment Diversity Report Against Abstain Shareholder 7 Adopt Stormwater Run-off Management Against Against Shareholder Policy THE MOSAIC COMPANY Ticker: MOS Security ID: 61945C103 Meeting Date: OCT 04, 2012 Meeting Type: Annual Record Date: AUG 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Phyllis E. Cochran For For Management 1.2 Elect Director Gregory L. Ebel For For Management 1.3 Elect Director Robert L. Lumpkins For For Management 1.4 Elect Director William T. Monahan For For Management 2 Elect Director Harold H. Mackay For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE PNC FINANCIAL SERVICES GROUP, INC. Ticker: PNC Security ID: 693475105 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: JAN 31, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard O. Berndt For For Management 1.2 Elect Director Charles E. Bunch For For Management 1.3 Elect Director Paul W. Chellgren For For Management 1.4 Elect Director William S. Demchak For For Management 1.5 Elect Director Kay Coles James For For Management 1.6 Elect Director Richard B. Kelson For For Management 1.7 Elect Director Bruce C. Lindsay For For Management 1.8 Elect Director Anthony A. Massaro For For Management 1.9 Elect Director Jane G. Pepper For For Management 1.10 Elect Director James E. Rohr For For Management 1.11 Elect Director Donald J. Shepard For For Management 1.12 Elect Director Lorene K. Steffes For For Management 1.13 Elect Director Dennis F. Strigl For For Management 1.14 Elect Director Thomas J. Usher For For Management 1.15 Elect Director George H. Walls, Jr. For For Management 1.16 Elect Director Helge H. Wehmeier For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Climate Change Financing Risk Against Abstain Shareholder THE PROCTER & GAMBLE COMPANY Ticker: PG Security ID: 742718109 Meeting Date: OCT 09, 2012 Meeting Type: Annual Record Date: AUG 10, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Angela F. Braly For For Management 1.2 Elect Director Kenneth I. Chenault For For Management 1.3 Elect Director Scott D. Cook For For Management 1.4 Elect Director Susan Desmond-Hellmann For For Management 1.5 Elect Director Robert A. McDonald For For Management 1.6 Elect Director W. James McNerney, Jr. For For Management 1.7 Elect Director Johnathan A. Rodgers For For Management 1.8 Elect Director Margaret C. Whitman For For Management 1.9 Elect Director Mary Agnes Wilderotter For For Management 1.10 Elect Director Patricia A. Woertz For For Management 1.11 Elect Director Ernesto Zedillo For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Adopt Proxy Statement Reporting on Against Abstain Shareholder Political Contributions and Advisory Vote 5 Report on Adopting Extended Producer Against Abstain Shareholder Responsibility Policy 6 Reduce Supermajority Vote Requirement Against For Shareholder THE TJX COMPANIES, INC. Ticker: TJX Security ID: 872540109 Meeting Date: JUN 11, 2013 Meeting Type: Annual Record Date: APR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Zein Abdalla For For Management 1.2 Elect Director Jose B. Alvarez For For Management 1.3 Elect Director Alan M. Bennett For For Management 1.4 Elect Director Bernard Cammarata For For Management 1.5 Elect Director David T. Ching For For Management 1.6 Elect Director Michael F. Hines For For Management 1.7 Elect Director Amy B. Lane For For Management 1.8 Elect Director Dawn G. Lepore For For Management 1.9 Elect Director Carol Meyrowitz For For Management 1.10 Elect Director John F. O'Brien For For Management 1.11 Elect Director Willow B. Shire For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE TRAVELERS COMPANIES, INC. Ticker: TRV Security ID: 89417E109 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Alan L. Beller For For Management 1b Elect Director John H. Dasburg For For Management 1c Elect Director Janet M. Dolan For For Management 1d Elect Director Kenneth M. Duberstein For For Management 1e Elect Director Jay S. Fishman For For Management 1f Elect Director Patricia L. Higgins For For Management 1g Elect Director Thomas R. Hodgson For For Management 1h Elect Director William J. Kane For For Management 1i Elect Director Cleve L. Killingsworth, For For Management Jr. 1j Elect Director Donald J. Shepard For For Management 1k Elect Director Laurie J. Thomsen For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Authorize New Class of Preferred Stock For For Management 5 Report on Political Contributions Against Abstain Shareholder THE WALT DISNEY COMPANY Ticker: DIS Security ID: 254687106 Meeting Date: MAR 06, 2013 Meeting Type: Annual Record Date: JAN 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.a Elect Director Susan E. Arnold For For Management 1.b Elect Director John S. Chen For For Management 1.c Elect Director Judith L. Estrin For For Management 1.d Elect Director Robert A. Iger For For Management 1.e Elect Director Fred H. Langhammer For Against Management 1.f Elect Director Aylwin B. Lewis For For Management 1.g Elect Director Monica C. Lozano For For Management 1.h Elect Director Robert W. Matschullat For For Management 1.i Elect Director Sheryl K. Sandberg For For Management 1.j Elect Director Orin C. Smith For Against Management 2 Ratify Auditors For For Management 3 Amend Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Adopt Proxy Access Right Against For Shareholder 6 Require Independent Board Chairman Against Against Shareholder THERMO FISHER SCIENTIFIC INC. Ticker: TMO Security ID: 883556102 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director C. Martin Harris For For Management 1b Elect Director Judy C. Lewent For For Management 1c Elect Director Jim P. Manzi For For Management 1d Elect Director Lars R. Sorensen For For Management 1e Elect Director Elaine S. Ullian For For Management 1f Elect Director Marc N. Casper For For Management 1g Elect Director Nelson J. Chai For For Management 1h Elect Director Tyler Jacks For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management TIME WARNER INC. Ticker: TWX Security ID: 887317303 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James L. Barksdale For For Management 1.2 Elect Director William P. Barr For For Management 1.3 Elect Director Jeffrey L. Bewkes For For Management 1.4 Elect Director Stephen F. Bollenbach For For Management 1.5 Elect Director Robert C. Clark For For Management 1.6 Elect Director Mathias Dopfner For For Management 1.7 Elect Director Jessica P. Einhorn For For Management 1.8 Elect Director Fred Hassan For For Management 1.9 Elect Director Kenneth J. Novack For For Management 1.10 Elect Director Paul D. Wachter For For Management 1.11 Elect Director Deborah C. Wright For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management U.S. BANCORP Ticker: USB Security ID: 902973304 Meeting Date: APR 16, 2013 Meeting Type: Annual Record Date: FEB 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Douglas M. Baker, Jr. For For Management 1b Elect Director Y. Marc Belton For For Management 1c Elect Director Victoria Buyniski For For Management Gluckman 1d Elect Director Arthur D. Collins, Jr. For For Management 1e Elect Director Richard K. Davis For For Management 1f Elect Director Roland A. Hernandez For Against Management 1g Elect Director Doreen Woo Ho For For Management 1h Elect Director Joel W. Johnson For For Management 1i Elect Director Olivia F. Kirtley For For Management 1j Elect Director Jerry W. Levin For For Management 1k Elect Director David B. O'Maley For For Management 1l Elect Director O'dell M. Owens For For Management 1m Elect Director Craig D. Schnuck For For Management 1n Elect Director Patrick T. Stokes For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder UNION PACIFIC CORPORATION Ticker: UNP Security ID: 907818108 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Andrew H. Card, Jr. For For Management 1.2 Elect Director Erroll B. Davis, Jr. For For Management 1.3 Elect Director Thomas J. Donohue For For Management 1.4 Elect Director Archie W. Dunham For For Management 1.5 Elect Director Judith Richards Hope For For Management 1.6 Elect Director John J. Koraleski For For Management 1.7 Elect Director Charles C. Krulak For For Management 1.8 Elect Director Michael R. McCarthy For For Management 1.9 Elect Director Michael W. McConnell For For Management 1.10 Elect Director Thomas F. McLarty, III For For Management 1.11 Elect Director Steven R. Rogel For For Management 1.12 Elect Director Jose H. Villarreal For For Management 1.13 Elect Director James R. Young For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Report on Lobbying Payments and Policy Against Abstain Shareholder UNITED PARCEL SERVICE, INC. Ticker: UPS Security ID: 911312106 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director F. Duane Ackerman For For Management 1b Elect Director Michael J. Burns For For Management 1c Elect Director D. Scott Davis For For Management 1d Elect Director Stuart E. Eizenstat For For Management 1e Elect Director Michael L. Eskew For For Management 1f Elect Director William R. Johnson For For Management 1g Elect Director Candace Kendle For For Management 1h Elect Director Ann M. Livermore For For Management 1i Elect Director Rudy H. P. Markham For For Management 1j Elect Director Clark T. Randt, Jr. For For Management 1k Elect Director Carol B. Tome For For Management 1l Elect Director Kevin M. Warsh For For Management 2 Ratify Auditors For For Management 3 Report on Lobbying Payments and Policy Against Abstain Shareholder 4 Approve Recapitalization Plan for all Against For Shareholder Stock to Have One-vote per Share UNITED TECHNOLOGIES CORPORATION Ticker: UTX Security ID: 913017109 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Louis R. Chenevert For For Management 1b Elect Director John V. Faraci For For Management 1c Elect Director Jean-Pierre Garnier For For Management 1d Elect Director Jamie S. Gorelick For For Management 1e Elect Director Edward A. Kangas For For Management 1f Elect Director Ellen J. Kullman For For Management 1g Elect Director Marshall O. Larsen For For Management 1h Elect Director Harold McGraw, III For For Management 1i Elect Director Richard B. Myers For For Management 1j Elect Director H. Patrick Swygert For For Management 1k Elect Director Andre Villeneuve For For Management 1l Elect Director Christine Todd Whitman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation VERIZON COMMUNICATIONS INC. Ticker: VZ Security ID: 92343V104 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard L. Carrion For For Management 1.2 Elect Director Melanie L. Healey For For Management 1.3 Elect Director M. Frances Keeth For For Management 1.4 Elect Director Robert W. Lane For For Management 1.5 Elect Director Lowell C. McAdam For For Management 1.6 Elect Director Sandra O. Moose For For Management 1.7 Elect Director Joseph Neubauer For For Management 1.8 Elect Director Donald T. Nicolaisen For For Management 1.9 Elect Director Clarence Otis, Jr. For For Management 1.10 Elect Director Hugh B. Price For For Management 1.11 Elect Director Rodney E. Slater For For Management 1.12 Elect Director Kathryn A. Tesija For For Management 1.13 Elect Director Gregory D. Wasson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Commit to Wireless Network Neutrality Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Abstain Shareholder 7 Adopt Proxy Access Right Against For Shareholder 8 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote 9 Amend Articles/Bylaws/Charter- Call Against For Shareholder Special Meetings 10 Provide Right to Act by Written Consent Against For Shareholder VERTEX PHARMACEUTICALS INCORPORATED Ticker: VRTX Security ID: 92532F100 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joshua Boger For For Management 1.2 Elect Director Terrence C. Kearney For For Management 1.3 Elect Director Yuchun Lee For For Management 1.4 Elect Director Elaine S. Ullian For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation WAL-MART STORES, INC. Ticker: WMT Security ID: 931142103 Meeting Date: JUN 07, 2013 Meeting Type: Annual Record Date: APR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Aida M. Alvarez For For Management 1b Elect Director James I. Cash, Jr. For For Management 1c Elect Director Roger C. Corbett For For Management 1d Elect Director Douglas N. Daft For For Management 1e Elect Director Michael T. Duke For For Management 1f Elect Director Timothy P. Flynn For For Management 1g Elect Director Marissa A. Mayer For For Management 1h Elect Director Gregory B. Penner For For Management 1i Elect Director Steven S. Reinemund For For Management 1j Elect Director H. Lee Scott, Jr. For For Management 1k Elect Director Jim C. Walton For For Management 1l Elect Director S. Robson Walton For For Management 1m Elect Director Christopher J. Williams For For Management 1n Elect Director Linda S. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management 5 Amend Bylaws Call Special Meetings Against For Shareholder 6 Stock Retention/Holding Period Against Against Shareholder 7 Require Independent Board Chairman Against For Shareholder 8 Disclosure of Recoupment Activity from Against For Shareholder Senior Officers WALGREEN CO. Ticker: WAG Security ID: 931422109 Meeting Date: JAN 09, 2013 Meeting Type: Annual Record Date: NOV 12, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Janice M. Babiak For For Management 1b Elect Director David J. Brailer For For Management 1c Elect Director Steven A. Davis For For Management 1d Elect Director William C. Foote For For Management 1e Elect Director Mark P. Frissora For For Management 1f Elect Director Ginger L. Graham For For Management 1g Elect Director Alan G. McNally For For Management 1h Elect Director Dominic P. Murphy For For Management 1i Elect Director Stefano Pessina For For Management 1j Elect Director Nancy M. Schlichting For For Management 1k Elect Director Alejandro Silva For For Management 1l Elect Director James A. Skinner For For Management 1m Elect Director Gregory D. Wasson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Pro-rata Vesting of Equity Awards Against For Shareholder WELLS FARGO & COMPANY Ticker: WFC Security ID: 949746101 Meeting Date: APR 23, 2013 Meeting Type: Annual Record Date: FEB 26, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director John D. Baker, II For For Management 1b Elect Director Elaine L. Chao For For Management 1c Elect Director John S. Chen For For Management 1d Elect Director Lloyd H. Dean For For Management 1e Elect Director Susan E. Engel For For Management 1f Elect Director Enrique Hernandez, Jr. For For Management 1g Elect Director Donald M. James For For Management 1h Elect Director Cynthia H. Milligan For For Management 1i Elect Director Federico F. Pena For For Management 1j Elect Director Howard V. Richardson For For Management 1k Elect Director Judith M. Runstad For For Management 1l Elect Director Stephen W. Sanger For For Management 1m Elect Director John G. Stumpf For For Management 1n Elect Director Susan G. Swenson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management 5 Require Independent Board Chairman Against Against Shareholder 6 Report on Lobbying Payments and Policy Against Abstain Shareholder 7 Review Fair Housing and Fair Lending Against Abstain Shareholder Compliance XILINX, INC. Ticker: XLNX Security ID: 983919101 Meeting Date: AUG 08, 2012 Meeting Type: Annual Record Date: JUN 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Philip T. Gianos For For Management 2 Elect Director Moshe N. Gavrielov For For Management 3 Elect Director John L. Doyle For For Management 4 Elect Director Jerald G. Fishman For For Management 5 Elect Director William G. Howard, Jr. For For Management 6 Elect Director J. Michael Patterson For For Management 7 Elect Director Albert A. Pimentel For For Management 8 Elect Director Marshall C. Turner For For Management 9 Elect Director Elizabeth W. Vanderslice For For Management 10 Amend Qualified Employee Stock For For Management Purchase Plan 11 Amend Omnibus Stock Plan For For Management 12 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 13 Ratify Auditors For For Management END NPX REPORT
